PER CURIAM.
This appeal involves a negligence action, wherein the appellants-plaintiffs brought an action against the appellees as defendants, as a result of an intersection collision, wherein the appellant, Robert L. Sharp-steen, was a passenger on a motor scooter driven by a third person, not a party to this proceeding. A jury verdict was returned in favor of the defendants.
The only point preserved for review by the appellants is the propriety of certain instructions given by the trial court. No objections to these instructions were made in accordance with.Rule.2.6, Florida Rules of Civil Procedure, 31 F.S.A. and, therefore, it appears that the final judgment rendered on the jury verdict should be affirmed on the authority of Joe Reinertson, Inc. v. Nelson, Fla.App.1964, 160 So.2d 723; Karl v. David Ritter Sportservice, Inc., Fla.App.1964, 164 So.2d 23; Henningsen v. Smith, Fla.App.1965, 174 So.2d 85.
Affirmed.